COURT OF APPEALS OF VIRGINIA

Present: Judges Humphreys, Agee and Kelsey
Argued at Salem, Virginia


KEVIN EUGENE BROWN
                                           MEMORANDUM OPINION * BY
v.   Record No. 3458-01-3                  JUDGE D. ARTHUR KELSEY
                                              JANUARY 21, 2003
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF LYNCHBURG
                    Richard S. Miller, Judge

          Gregory W. Smith for appellant.

          Donald E. Jeffrey, III, Assistant Attorney
          General (Jerry W. Kilgore, Attorney General,
          on brief), for appellee.


     On appeal, Kevin Eugene Brown challenges his conviction for

distribution of cocaine in violation of Code § 18.2-248.    He

claims that the Commonwealth failed to present sufficient evidence

to demonstrate his guilt beyond a reasonable doubt.    Finding the

evidence sufficient to support his conviction, we affirm the trial

court.

                                  I.

     On appeal, we review the evidence "'in the light most

favorable to the Commonwealth'" and grant it the benefit of any

reasonable inferences.    Ward v. Commonwealth, 264 Va. 648, 654,


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
570 S.E.2d 827, 831 (2002) (quoting Higginbotham v. Commonwealth,

216 Va. 349, 352, 218 S.E.2d 534, 537 (1975)).    That principle

requires us to "'discard the evidence of the accused'" which

conflicts, either directly or inferentially, with the

Commonwealth's evidence.   Wactor v. Commonwealth, 38 Va. App. 375,

380, 564 S.E.2d 160, 162 (2002) (quoting Watkins v. Commonwealth,

26 Va. App. 335, 348, 494 S.E.2d 859, 866 (1998)).

     On the evening of June 22, 2000, Investigator Russell

Davidson of the Lynchburg Police Department conducted surveillance

of an "open air drug market" in Lynchburg.    Positioned less than

one block away from the area where drugs were routinely sold,

Davidson used binoculars to witness the appellant, Kevin Eugene

Brown, engage in what appeared to be four separate drug

transactions.

     The first transaction occurred at 6:38 p.m. when Brown

approached a taxicab and conversed briefly with a passenger.

Brown handed the passenger an object and, in return, the passenger

handed Brown money.   Brown then handed the money to an individual

standing beside him, a common practice among drug dealers.    The

taxi then left the area.   Eight minutes later, Davidson observed

Donna Blankenship, a woman Davidson knew, approach Brown.    Brown

and Blankenship exchanged "unidentified" items.    About twenty-five

minutes later, Brown walked up to a pickup truck and talked

briefly with an individual inside.     Brown and the individual


                               - 2 -
quickly exchanged items, but the transaction occurred so fast that

Davidson "couldn't see what was passed."     The truck quickly drove

away and Brown "left the area for a short time."

     Brown returned to the scene forty-five minutes later and

"approached a red Chevrolet pickup that was being operated by a

black male."    The driver exited the truck and walked with Brown to

the "tailgate section of the truck."     There, the two men talked

briefly.    Davidson then observed Brown remove an "off white

substance" from his mouth that was wrapped in a clear "plastic

baggie."    Brown placed the item "in the bed of the truck."    He

then removed a second, identical item from his mouth, placed it in

the same place on the truck, and walked away.     The driver reached

into the "same vicinity that Mr. Brown had laid the suspected

cocaine down," picked an item up, then "got in the truck and left

the area."   The entire transaction took "less than a minute."

     Knowing that distributors of cocaine commonly wrap crack

cocaine in plastic and conceal the drugs in their mouths, Davidson

immediately notified other members of the narcotics strike force

of his observations.   He described Brown in detail to the other

officers and informed them that he had probable cause to arrest

Brown for distribution of cocaine.      Davidson also described the

red Chevrolet pickup truck, noting its license plate number:

YMY-2992.




                                - 3 -
     Officer R.E. Cook of the Lynchburg Police Department

received Davidson's call about Brown and arrived at the "open

air drug market" within seconds of receiving the call.     Being

"familiar with Mr. Brown" because of having "dealt with him on

numerous occasions in the past," Cook immediately recognized

Brown at the scene.   Cook exited his car, identified himself as

a police officer, and "began to approach" Brown.   As Cook drew

closer to Brown, he called Brown by name and, without providing

further details, told Brown that he "needed to speak to him for

a second."   Brown dropped some food he was eating and "took off

running."    Cook chased Brown for approximately two blocks over

fences and through several backyards before apprehending him.

     Meanwhile, Davidson's call about the red pickup truck

alerted Officer Ryan Zuidema of the Lynchburg Police Department

that the truck was headed in his direction.   About thirty to

forty-five seconds after receiving the message, the red pickup

truck came into Zuidema's line of sight.   After verifying the

description of the vehicle and the license plate number, Zuidema

stopped the truck.    Zuidema identified the driver as James D.

Cashwell and searched the truck.   "Underneath the floor mat" in

the truck, Zuidema found "two plastic bag corners with an off-

white rock-like material."   Zuidema arrested Cashwell for

possession of cocaine and collected the drugs.   Zuidema

submitted the drugs for analysis to the Virginia Division of


                                - 4 -
Forensic Science, which later issued a certificate of analysis

identifying the substance as cocaine.

     At trial, Brown moved to strike the evidence claiming that

the Commonwealth failed to present sufficient evidence of his

guilt beyond a reasonable doubt.     The trial court disagreed,

overruled the motion, and found Brown guilty of distribution of

cocaine in violation of Code § 18.2-248.    The court sentenced

Brown to five years in prison and imposed a $500 fine,

suspending two years and seven months of the sentence.

                               II.

     Due process requires the prosecution to prove the

defendant's guilt "beyond a reasonable doubt."     Fiore v. White,

531 U.S. 225, 228-29 (2001).    This essential safeguard of

liberty, as stringent as it is, does not ignore the axiom that

"'[e]vidence is seldom sufficient to establish any fact as

demonstrated and beyond all doubt.'"     Harris v. Commonwealth,

206 Va. 882, 887, 147 S.E.2d 88, 92 (1966) (quoting Toler v.

Commonwealth, 188 Va. 774, 780, 51 S.E.2d 210, 213 (1949)).

Even so, mere suspicion of wrongdoing coupled with a bare

probability of guilt can never suffice.

     When faced with a challenge to the sufficiency of the

evidence, we "presume the judgment of the trial court to be

correct" and reverse only if the trial court's decision is

"plainly wrong or without evidence to support it."     Davis v.


                                 - 5 -
Commonwealth, 39 Va. App. 96, 99, 570 S.E.2d 875, 876-77 (2002)

(citations omitted); see also McGee v. Commonwealth, 25 Va. App.

193, 197-98, 487 S.E.2d 259, 261 (1997) (en banc).    Under that

standard, we cannot "substitute our judgment for that of the

trier of fact, even were our opinion to differ."     Wactor v.

Commonwealth, 38 Va. App. 375, 380, 564 S.E.2d 160, 162 (2002)

(citation omitted); see also Harris v. Commonwealth, 38 Va. App.

680, 691, 568 S.E.2d 385, 390 (2002).    In other words, a

reviewing court does not

          ask itself whether it believes that the
          evidence at the trial established guilt
          beyond a reasonable doubt. Instead, the
          relevant question is whether, after viewing
          the evidence in the light most favorable to
          the prosecution, any rational trier of fact
          could have found the essential elements of
          the crime beyond a reasonable doubt.

Jackson v. Virginia, 443 U.S. 307, 319 (1979) (emphasis in

original and citation omitted). 1   "This familiar standard gives

full play to the responsibility of the trier of fact fairly to

resolve conflicts in the testimony, to weigh the evidence, and



     1
       When a jury decides the case, "we review the jury's
decision to see if reasonable jurors could have made the choices
that the jury did make. We let the decision stand unless we
conclude no rational juror could have reached that decision."
Pease v. Commonwealth, 39 Va. App. 342, 355, 573 S.E.2d 272, ___
(2002) (en banc). The same standard applies when a trial judge
sits as the fact finder. "If reasonable jurists could disagree
about the probative force of the facts, we have no authority to
substitute our views for those of the trial judge." Campbell v.
Commonwealth, 39 Va. App. 180, 186, 571 S.E.2d 906, 909 (2002).

                               - 6 -
to draw reasonable inferences from basic facts to ultimate

facts."     Id.

                                III.

     An individual is guilty of possession of a controlled

substance with the intent to distribute when he possesses "the

controlled substance contemporaneously with his intention to

distribute that substance."    Christian v. Commonwealth, 33

Va. App. 704, 716, 536 S.E.2d 477, 483 (2000) (citation

omitted).    Because of the difficulty proving intent directly,

the Commonwealth may (and often must) rely instead on

circumstantial evidence.    Morrison v. Commonwealth, 37 Va. App.

273, 281, 557 S.E.2d 724, 728 (2002).

     Viewed in the light most favorable to the Commonwealth,

Brown's actions on the night of his arrest provide ample

evidence that he transacted several drug sales on the night in

question.    Brown was present in an "open air drug market"

engaging in several hand-to-hand transactions having all the

observable characteristics of drug sales.    See, e.g., Kidd v.

Commonwealth, 38 Va. App. 433, 448-49, 565 S.E.2d 337, 344-45

(2002) ("hand-to-hand" transactions in area known for drug

activity illustrative of drug distribution).   Brown removed an

off-white substance wrapped in plastic from his mouth, which

Cashwell retrieved.    See Royal v. Commonwealth, 37 Va. App. 360,

369, 558 S.E.2d 549, 553 (2002) (recognizing that drug dealers


                                - 7 -
routinely conceal crack cocaine in their mouths).    Brown's

transaction with Cashwell took "less than a minute," a period of

time Officer Davidson testified to be consistent with the timing

for a "street level" drug sale.

     Immediately following his encounter with Cashwell, Brown

ran from Officer Cook even before the officer announced the

reason for his approach.    "Flight by a defendant after the

commission of a crime is probative evidence of guilt of that

crime."   Lovitt v. Commonwealth, 260 Va. 497, 512, 537 S.E.2d

866, 876 (2000). 2   Meanwhile, Officer Zuidema stopped Cashwell's

red pickup truck and recovered cocaine that Cashwell admitted he

purchased "off the street" that day in Lynchburg.    Based on

these findings, the trial court correctly found the connection

between Brown and Cashwell's cocaine to be "circumstantially

reliable."




     2
       See also Clagett v. Commonwealth, 252 Va. 79, 93, 472
S.E.2d 263, 271 (1996); Marsh v. Commonwealth, 32 Va. App. 669,
683, 530 S.E.2d 425, 432 (2000); Harter v. Commonwealth, 31
Va. App. 743, 748, 525 S.E.2d 606, 608 (2000); Burke v.
Commonwealth, 30 Va. App. 89, 93, 515 S.E.2d 777, 780 (1999);
Langhorne v. Commonwealth, 13 Va. App. 97, 102, 409 S.E.2d 476,
479-80 (1991); Hope v. Commonwealth, 10 Va. App. 381, 386, 392
S.E.2d 830, 833-34 (1990) (en banc).

                                - 8 -
                                IV.

     Sufficient evidence supports Brown's conviction for

distribution of cocaine.   The trial court, therefore, did not

plainly err in convicting Brown for this offense.

                                                        Affirmed.




                               - 9 -